Citation Nr: 9921343	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-30 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a bronchial 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel








INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945 and from August 1946 to January 1951.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to service 
connection for a bronchial disorder when it issued an unappealed 
rating decision in February 1994.

2.  The evidence received since the unappealed February 1994 RO 
determination does not bear directly or substantially upon the 
issue at hand, is essentially duplicative or cumulative in 
nature, and is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

Evidence received since the February 1994 rating decision wherein 
the RO denied the veteran's claim of entitlement to service 
connection for a bronchial disorder is not new and material, and 
the claim for service connection is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the February 1994 
rating decision wherein the RO denied entitlement to service 
connection for a bronchial disorder is summarized below.

The service medical records are unremarkable for a chronic 
bronchial disorder.  There is a singular reference to acute 
bronchitis in January 1945.  

On a VA medical examination in July 1951, an examiner reported 
that the veteran's respiratory system showed resonant percussion, 
vesicular breath sounds and no rales or rhonchi.  A chest X-ray 
in August 1951 was reported as negative.  VA medical records 
dated in the late 1970's and an examination in 1979 are also 
unremarkable regarding a bronchial disorder including asthma.  
Further medical evaluation by VA in 1980 and hearing testimony in 
late 1980 did not offer information regarding bronchial asthma or 
another respiratory disorder.  The RO in July 1951 had granted 
service connection for anxiety reaction with conversion features.

On a VA examination in 1981 the veteran's complaints included 
being short of breath and a chest X-ray was reported as showing 
emphysematous upper lobes of both lungs and no evidence of 
pulmonary infiltration.  On the clinical examination he reported 
a three-week history of a burning sensation and the examiner 
found bronchial breath sounds and noted the presence of some 
wheezes and rales.  The diagnoses included tracheitis, bronchitis 
and upper lobe emphysema.

The RO in adjudicating the veteran's claim for service connection 
of a back disorder and entitlement to nonservice-connected 
disability pension in October 1981 listed chronic bronchitis as a 
nonservice-connected disability.  In October 1981 correspondence 
the RO informed the veteran of the favorable determination of his 
pension claim.  

In July 1988 correspondence to the RO, the veteran reported that 
he had received treatment for an asthma condition during the past 
two years and stated it was very possible and probable that the 
asthma started because of his nervous condition.  

The VA medical records that were obtained showed that in mid 
1987, a pulmonary clinic evaluation assessment was rule out 
severe chronic obstructive pulmonary disease for history of 
increasing shortness of breath in the previous two months and a 
greater than 100 pack year smoking history.  In late 1987 there 
was reported a past history of asthma and emphysema, and when the 
veteran was seen in early 1988, it was noted that in response to 
his questioning, asthma versus seasonal allergy and anxiety 
versus asthma exacerbations were discussed.  

The RO in December 1988 denied service connection for asthma as 
being secondary to the veteran's service-connected anxiety 
neurosis and the veteran appealed the determination.  The record 
was supplemented with additional VA medical records showing 
treatment for anxiety and other disorders including pulmonary 
disease through 1989 and the veteran's hearing testimony.  
Pursuant to a Board remand in 1990, a VA examination in 1991 
found emphysema and asthma and other contemporaneous VA records 
showed chronic respiratory disease.  

A psychiatric examiner in 1991 opined in part that the veteran's 
asthma could be influenced by psychological factors as reflected 
in a diagnosis of "pathological" factors affecting physical 
condition.  The Board in May 1992 denied service connection for 
bronchial asthma on a secondary basis finding that a causal 
relationship between the veteran's asthma and his anxiety 
neurosis was not objectively demonstrated by the weight of the 
evidence.

In August 1993, the veteran advised the RO that he wished to 
claim service connection for a bronchial condition that was 
treated in service.  After consideration of the record which 
included recent VA examination that confirmed chronic obstructive 
pulmonary disease, the RO in February 1994 denied service 
connection for a bronchial condition.  

The RO found that acute bronchitis was noted once in service, 
that medical records thereafter did not show bronchitis until 
more than 20 years after service, and that the condition was not 
incurred in or aggravated by service.  The veteran was furnished 
written notice of the determination by letter dated in February 
1994.  

The evidence obtained subsequent to the February 1994 rating 
decision is reported below.

The next pertinent correspondence from the veteran was in August 
1996 seeking service connection for bronchitis and asthma wherein 
he asserted he was exposed to asbestos during service.  The VA 
medical records dated in 1996 and 1997 mentioned asthma and 
chronic obstructive pulmonary disease.  

The RO in June 1997, in declining to reopen the veteran's claim 
of service connection for a bronchial condition claimed as 
asthma, referred to the 1994 Board decision and the rationale of 
the RO in its 1994 determination of his claim for direct service 
connection.  The veteran, in disagreeing with the determination 
in July 1997, advised that he had VA records showing respiratory 
complaints in 1951.  He stated in his substantive appeal that he 
believed the evidence from 1945 showed a lung condition.  He 
provided duplicates of service medical records and the RO 
obtained current VA medical records showing chronic obstructive 
pulmonary disease.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 1991).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of this 
part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original jurisdiction 
of which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in Rule 302 (§ 20.302 of this 
part).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency decision 
makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that 
it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

The Board notes that the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") recently 
ruled that the Court erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect to 
the evidence that would justify reopening a claim on the basis of 
new and material evidence, "there must be a reasonable 
possibility that the new evidence, when viewed in the context of 
all the evidence, both new and old, would change the outcome."  
Colvin, 1 Vet. App. at 174.  In light of the holding in Hodge, 
the Board will analyze the evidence submitted in the case at hand 
according to the standard articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

The veteran seeks to reopen his claim for service connection for 
a bronchial condition that the RO denied when it issued a rating 
decision in February 1994 and which the veteran did not appeal.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104 (1998).

When a claimant seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the claim should be reopened and readjudicated 
on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new and 
material evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last denied 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Under Evans, evidence is new if not previously of record and is 
not merely cumulative of evidence previously of record.  The 
Board finds that the 1994 RO decision is the last final 
disallowance on any basis.  

The veteran had sought to establish service connection for 
bronchial asthma on a secondary basis in a prior claim and the 
record shows that the Board denied the claim in May 1992.  The RO 
determination in 1994 considered the claim for service connection 
of a bronchial condition on a direct basis, and in declining to 
reopen the claim in 1997, referred to the prior Board decision 
and the rationale stated by the RO when it next considered the 
claim in 1994.  The veteran's disagreement now does not refer to 
secondary service connection and for this reason the Board will 
not comment further on that theory of entitlement.  

Review of the RO's findings in the February 1994 decision shows, 
in essence, that it found no competent medical evidence of a 
chronic bronchial disorder having its inception in service either 
on the basis of incurrence or aggravation.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted to warrant reopening the 
veteran's claim for service connection.  The additional evidence 
includes records that show an established diagnosis of chronic 
obstructive pulmonary disease and asthma that was previously 
known.  As such it does not change the specified basis of the 
RO's February 1994 denial.  





The evidence received since the 1994 decision is essentially 
cumulative of earlier evidence as it includes diagnoses of 
respiratory disorders previously shown.  Also nothing in this 
evidence offers competent opinion of a nexus to service.

Under the new Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under section 
3.156 to reopen the claim.  The additional evidence regarding a 
bronchial condition is cumulative thereby failing the first test.  

In summary, the evidence added to the record since the 1994 
decision adds only what was previously known and as such is not 
new and material evidence as defined by the regulation.  It does 
not bear directly and substantially upon the issue at hand, and 
being solely duplicative or cumulative, it is not so significant 
that it must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).  Here, the issue at hand is 
whether the veteran has a bronchial condition claimed as asthma 
or bronchitis linked to his military service and the additional 
evidence does not respond to that question.  Therefore, the claim 
is not reopened.  

The Board has noted the veteran's assertion regarding VA records 
from 1951.  However, the claims folder included VA records from 
that time that did not confirm a chronic bronchial disorder 
linked to service.  Further, the Board has noted the information 
on file regarding Social Security Administration benefits that 
began in 1988.  However, there is no contention that SSA records 
exist that are probative of the matter at hand to justify any 
further delay in adjudication of the claim or expenditure of 
limited adjudication resources.  Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).


Under the new Elkins test, VA must first determine if the veteran 
has submitted new and material evidence to reopen the claim.  If 
so, VA must next determine whether the claim is well grounded 
based on a review of all the evidence of record; and lastly, if 
the claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).  As new and 
material evidence has not been submitted to reopen the veteran's 
claim for service connection for a bronchial condition, the first 
element has not been satisfied and the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  


ORDER

The veteran not having submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
bronchial disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

